                Case 20-12456-JTD        Doc 188      Filed 10/26/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

RTI HOLDING COMPANY, LLC., et al.,                          Case No. 20-12456 (JTD)

               Debtors.                                     (Jointly Administered)


 NOTICE OF APPEARANCE AND DEMAND FOR NOTICES AND SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the below attorney enters his appearance, pursuant to Rule

 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

 Bankruptcy Rule 2002-1, on behalf of Robert LeBoeuf. The attorney below requests, pursuant to

 Bankruptcy Rules 2002 and 9007, and section 342 of the United States Bankruptcy Code, that

 copies of all notices and pleadings given or filed in this case be given and served upon him.

 Pursuant to Bankruptcy Rule 7005 and Local Bankruptcy Rule 5005-4(c), counsel opts-in to

 electronic service at the email address set forth below:

                                        Christopher A. Ward
                                         POLSINELLI PC
                                  222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                      Facsimile: 302-252-0921
                                       cward@polsinelli.com


          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

 limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

 whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

 electronically, telephone, telegraph, telex, or otherwise filed or made with regard to the referenced

 case and proceedings therein.




 75218685.1
               Case 20-12456-JTD         Doc 188      Filed 10/26/20     Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Robert

LeBoeuf’s (i) right to have final orders in non-core matters entered only after de novo review by a

higher court; (ii) right to trial by jury in any proceeding so triable; (iii) right to have the reference

withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights,

claims, actions, defenses, setoffs, or recoupments to which Robert LeBoeuf is or may be entitled

under agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: October 26, 2020                        POLSINELLI PC
       Wilmington, Delaware
                                               /s/ Christopher A. Ward
                                               Christopher A. Ward (Del. Bar No. 3877)
                                               222 Delaware Avenue, Suite 1101
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 252-0920
                                               Facsimile: (302) 252-0921
                                               cward@polsinelli.com

                                               Counsel to Robert LeBoeuf




                                                  2
75218685.1
